Filed 1/27/22 In re Jayden D. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO

In re JAYDEN D., a Person                                    B312338
Coming Under the Juvenile                                    (Los Angeles County Super.
Court Law.                                                   Ct. No. 21CCJP01335A)



LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

JOY B.,

         Defendant and Appellant.
     APPEAL from an order the Superior Court of Los Angeles
County, Brett Bianco, Judge. Affirmed.

     John P. McCurley, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Navid Nakhjavani, Principal
Deputy County Counsel, for Plaintiff and Respondent.

                             ******
       Joy B. (mother) challenges the juvenile court’s assertion of
dependency jurisdiction over her now three-year-old son, Jayden
D. Because the court’s assertion of jurisdiction was supported by
substantial evidence, we affirm.
         FACTS AND PROCEDURAL BACKGROUND
I.     Facts
        Jayden was born in October 2018 to mother and Brandon
D. (father).
       Father has been incarcerated since Jayden was born. Most
recently, father was charged with murder and with
manufacturing a weapon while in custody. Father denies the
murder charge, but admits that he made a makeshift knife.
       In 2020, mother started dating and, along with Jayden,
started living with another man, H.H. H.H. was on felony
probation in September 2017.
       In March 2021, a judge issued arrest warrants for mother
and H.H., and a search warrant for mother’s house. In issuing
these warrants, the judge found probable cause to believe that
mother drove H.H. and three other members of the 62 Harvard




                                 2
Park Brims street gang to a liquor store, where H.H. got out and
fired his weapon. Mother subsequently admitted that she was
present at the location of the shooting, that she was seated in the
driver’s seat, that other people were in the car with her, and that
shots were fired; however, mother denied that she had been
driving, that she knew her year-long boyfriend was a gang
member, or that she had any idea anyone would be there to
engage in violence. H.H. was charged with attempted murder;
mother, with being an accessory to murder.
       However, mother reported that she had dropped off Jayden
with a relative and he was not present at the liquor store.
II.    Procedural Background
       On March 22, 2021, the Los Angeles Department of
Children and Family Services (the Department) filed a petition
asking the juvenile court to exert dependency jurisdiction over
Jayden on the grounds that (1) mother’s conduct in “allow[ing]”
H.H., “who has a history of violence,” to “reside” with and have
“unlimited access” to Jayden, and in being “involved in a gang
related attempted murder drive by shooting” created a
“detrimental and endangering home environment” that
“endangers” Jayden’s “physical health and safety, and places
[him] at risk of serious physical harm[] and damage,” and (2)
father’s “criminal history,” including the most recent pending
murder charge, “endangers” Jayden’s “physical health and safety
and places [him] at risk of physical harm, damage and danger.”
The Department alleged that jurisdiction was appropriate under
Welfare and Institutions Code section 300, subdivision (b).1



1     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                 3
       The court held a combined jurisdictional and dispositional
hearing on May 5, 2021. At the hearing, counsel for Jayden
urged the court to assert jurisdiction due to mother’s conduct
because “the ongoing gang retaliation” that the February 2021
incident invited “put[]” Jayden “at more risk.” The court
sustained jurisdiction on both alleged grounds. Specifically, the
court ruled that “the mere fact that [mother and father] are
incarcerated is not by itself grounds for the court to take
jurisdiction,” but went on to find that “the lifestyle and activities
that mother and father are both engaging in do definitely put this
child at substantial risk of harm.” The court also removed
Jayden from both parents, and ordered reunification services for
mother.
       Mother filed this timely appeal.
                           DISCUSSION
       Mother argues that the juvenile court erred in asserting
dependency jurisdiction over Jayden because neither sustained
allegation from the Department’s petition is supported by
sufficient evidence.2 We review a juvenile court’s finding of
dependency jurisdiction for substantial evidence, asking whether
the record—when viewed as a whole and drawing all inferences
in support of the court’s finding—contains “‘“sufficient facts to



2      Mother also purports to challenge the juvenile court’s
removal of Jayden from her custody, but her argument is that
removal is inappropriate because there was no jurisdiction.
Thus, mother has waived the removal issue except to the extent
it overlaps with her jurisdictional challenge. (Cf. In re A.C.
(2017) 13 Cal.App.5th 661, 672 [“‘When an appellant . . . asserts
[an argument] but fails to support it with reasoned argument and
citations to authority, we treat the point as waived.’”].)




                                 4
support [that] finding[].”’” (In re I.J. (2013) 56 Cal.4th 766, 773
(I.J.).)
        As pertinent here, a juvenile court is empowered to assert
dependency jurisdiction over a child if “[t]he child has suffered, or
there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability of
his or her parent . . . to adequately supervise or protect the child.”
(§ 300, subd. (b).) Risk of harm means just that: The juvenile
court “need not wait until a child is seriously abused or injured to
assume jurisdiction.” (In re Kadence P. (2015) 241 Cal.App.4th
1376, 1383 (Kadence P.); In re Yolanda L. (2017) 7 Cal.App.5th
987, 993.) When it comes to assessing that risk, the juvenile
court may look to a parent’s past behavior as a “good predictor” of
whether the child is currently at risk. (In re T.V. (2013) 217
Cal.App.4th 126, 133; Kadence P., at pp. 1383-1384.)
        Substantial evidence supports the juvenile court’s finding
that mother had placed Jayden at substantial risk of serious
physical harm by allowing H.H. unlimited access to Jayden and
by engaging in gang-related criminal activity with H.H. It is
undisputed that H.H. had suffered at least one felony conviction,
was placed on probation, and violated his probation before
mother started dating him. Mother thereafter let H.H. move in
with her and Jayden. Then, in February 2021, mother drove
H.H. and other gang members to a liquor store, where H.H. got
out and started shooting. Tellingly, mother does not dispute that
H.H. is a gang member or that H.H. engaged in a gang-related
shooting; she merely insists that she did not know about his gang
affiliations or his murderous intent ahead of time. Based on the
evidence that mother allowed Jayden to live with her companion
who has a criminal history and actively engages in gang violence,




                                  5
the juvenile court could reasonably infer a risk of gang-related
retaliation for the February 2021 shooting that would place
Jayden at risk. (See Tracy J. v. Superior Court (2012) 202
Cal.App.4th 1415, 1424 [substantial evidence may rest on
reasonable inferences].) The risk to Jayden is the same whether
mother knew about H.H.’s gang affiliation in advance, was
negligent in failing to learn of it in the year they cohabitated
before the crime, or is in denial about those affiliations.
       Mother responds with six arguments.
       First, she argues that the sole evidence of her involvement
in the February 2021 shooting was the unsupported opinion of a
single police officer. She is wrong. The record also discloses that
a judge found sufficient evidence of mother’s and H.H.’s
involvement in the shooting to issue arrest warrants and a search
warrant. Coupled with mother’s selectively exculpatory
admission to being behind the wheel of the car at the liquor store
at the time shots were fired, the warrant and mother’s admission
constitute sufficient evidence for the juvenile court to conclude
that the entire affair was not merely the product of a single police
officer’s active imagination. (I.J., supra, 56 Cal.4th at p. 773.)
Mother points to her insistence that she is wholly innocent, but
we must construe the record in the light most favorable to the
juvenile court’s ruling, and that ruling could only be reached if
the court found mother’s protestations of innocence not to be
credible. It is not our job to reweigh the evidence or the juvenile
court’s credibility findings. Along similar lines, the fact that
mother is only charged with being involved is irrelevant: The
pertinent standard of proof is a preponderance of the evidence
(ibid.), so the absence of a finding of guilt beyond a reasonable
doubt does not matter (In re Coley (2012) 55 Cal.4th 524, 557).




                                 6
       Second, mother argues that there is insufficient evidence of
H.H.’s criminal history and violence. The critical time to assess
risk is the time of the jurisdictional hearing. (In re M.M. (2015)
240 Cal.App.4th 703, 719.) By that time, the juvenile court knew
of H.H.’s prior conviction and violation of probation and,
critically, had sufficient evidence of his status as a gang member
and the person who opened fire at the liquor store.
       Third, mother argues that any risk to Jayden was
ameliorated by the time of the jurisdictional hearing because he
was safely in the maternal grandmother’s custody, and maternal
grandmother was open to having him stay with her as long as
necessary. However, at the time of the hearing, mother was
maintaining her innocence and had yet to be convicted. If the
charges are dropped, a jury acquits her, or she is convicted but
sentenced to a noncustodial sentence, there is every reason to
believe mother would resume living with H.H. (were he also to be
acquitted) and Jayden, thereby placing the child at risk. (Accord,
In re Carlos T. (2009) 174 Cal.App.4th 795, 806.)
       Fourth, mother argues that even if the allegations
regarding the shooting were true, there was no risk of harm to
Jayden because he was not present at the shooting. Mother
misses the point here. The fact that mother lined up childcare
before driving her boyfriend to engage in a gang-related shooting
in no way vitiates the risk to Jayden arising from potential
retaliation. What is more, this argument suggests that such
behavior poses no risk to Jayden as long as he is not present
when the crime(s) go down. Mother’s inability or unwillingness
to acknowledge how her actions create a substantial risk of harm
to Jayden further supports the juvenile court’s finding of risk.
(See In re J.N. (2010) 181 Cal.App.4th 1010, 1025-1026 [“In




                                 7
evaluating risk . . . , a juvenile court should consider . . . , among
other things, evidence of the parent’s current understanding of
and attitude toward the past conduct that endangered a child”].)
      Fifth, mother argues that jurisdiction may not be premised
on a parent’s incarceration alone. This is true (e.g., In re Noe F.
(2013) 213 Cal.App.4th 358, 366), but irrelevant because the
juvenile court was careful to explain that it was not exerting
jurisdiction over Jayden due to his parents’ incarceration but
rather because their underlying behavior was placing Jayden at
substantial risk of serious physical harm.
      Lastly, mother argues that there was insufficient evidence
to support the jurisdictional finding regarding father. Because
the evidence supporting the finding regarding mother is valid,
and because we need only find one basis for jurisdiction (In re
A.F. (2016) 3 Cal.App.5th 283, 289), we have no occasion to
address mother’s arguments in this regard.




                                  8
                        DISPOSITION
     The orders are affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                    ______________________, J.
                                    HOFFSTADT

We concur:



_________________________, P. J.
LUI



_________________________, J.
ASHMANN-GERST




                                9